By the Court.
There is no question but that an action of trover may be brought for a bond, but the plaintiff must have an actual, or at least a special [*] property in the bond. If a man should pay off a bond which he had given to another, and neglect to take it up, we apprehend that he cannot bring an action of trover for this paid-off bond. If this was law, the fact of payment might be tried in action of trover. We think, therefore, that the judgment must be.
Reversed.
Cited in Terhune v. Bray's Ex. 1 Harr. 53.